Citation Nr: 0940550	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the appellant timely appealed the February 2004 
rating decision.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for neck 
pain.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

4.  Entitlement to an increased disability rating for lumbar 
spine disc degeneration, currently rated 20 percent 
disabling.  

5.  Entitlement to an increased disability rating for 
arthrosis of the right foot, currently rated 10 percent 
disabling.

6.  Entitlement to an increased disability rating for left 
wrist mass, probable ganglion cyst, currently rated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to 
January 2000, and from October 2000 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2006, 
the RO determined that the Veteran had failed to timely 
appeal a February 2004 rating decision, and the Veteran 
perfected an appeal with regard to such determination.  A 
September 2006 rating decision denied entitlement to 
increased ratings for lumbar spine disc degeneration, 
arthrosis of right foot, and left wrist mass, probable 
ganglion cyst, and determined that new and material evidence 
had not been received to reopen the claims of entitlement to 
service connection for neck pain and headaches.  The Veteran 
testified at a RO hearing in May 2008 and testified at a 
Board hearing in March 2009; the transcripts are of record.



At the Board hearing, the Veteran claimed numbness in the 
little finger, ring finger and thumb of the left hand, which 
he claimed was due to his service-connected left wrist mass, 
probable ganglion cyst.  This is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  On February 23, 2004, the Veteran was notified of a 
February 11, 2004, rating decision, and after receipt by the 
RO of a timely notice of disagreement as to the disability 
ratings assigned to arthrosis of right foot and 
gastroesophageal reflux disease and the denial of service 
connection for sleep disorder, bilateral knee pain, and low 
back pain, the RO issued a statement of the case on May 16, 
2005, and a substantive appeal was not received prior to 
January 2006.

2.  In an unappealed March 2005 rating decision, the RO 
denied entitlement to service connection for neck pain and 
headaches.

3.  In June 2006, the Veteran filed a request to reopen his 
claims of service connection for neck pain and headaches.

4.  Additional evidence received since the March 2005 rating 
decision, is new to the record, but does not relate to an 
unestablished fact necessary to substantiate the merits of 
the neck and headache claims, and does not raise a reasonable 
possibility of substantiating the claims. 

5.  The lumbar spine disability is productive of limitation 
of range of motion, but without limitation of forward flexion 
to 30 degrees or less, and no findings of ankylosis; with no 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months.



6.  The residuals of shrapnel wound, arthrosis of right foot, 
are manifested by no more than moderate impairment of the 
muscles of Group X.

7.  Ganglion cyst of the left wrist is manifested by some 
limitation of motion of the wrist, with complaints of pain, 
with no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The Veteran did not submit a timely substantive appeal of 
the February 11, 2004, rating decision; thus, the Board has 
no jurisdiction to consider an appeal stemming from that 
rating decision.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2009).

2.  The March 2005 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

3.  New and material evidence has not been received since the 
RO's March 2005 determination, and the claims of service 
connection for neck pain and headaches are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  The criteria for a disability rating in excess of 20 
percent for lumbar spine disc degeneration have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5235-5243 (2009).

5.  The criteria for a disability rating in excess of 10 
percent for residuals of shrapnel wound, arthrosis of right 
foot, have not been met.  38 C.F.R. §§ 4.14, 4.56, 4.73, 
Diagnostic Code 5310 (2009).

6.  The criteria for the assignment of a disability rating in 
excess of 10 percent for left wrist mass, probable ganglion 
cyst, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5015, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

With regard to the timely substantive appeal issue, the Board 
finds that because this issue turns entirely upon legal 
criteria, and there is no dispute as to the factual 
predicate, there is no indication of any further evidentiary 
development which would be pertinent.  Moreover, collectively 
in the October 2003 VCAA letter, February 2004 notice letter 
from the RO, and January 2006 correspondence from the RO to 
the Veteran, he was informed of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative actions taken, the reasons and 
bases for the decision, and the time limits for filing a 
substantive appeal.  Thus, he was provided adequate notice as 
to the evidence needed to not only substantiate his claims, 
but also to perfect a timely appeal.  Therefore, as it 
relates to the substantive issue on appeal, VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  The Board finds that, in 
the circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

The Court has held that VCAA is not applicable in cases such 
as this.  In concluding that the VCAA is not applicable to 
the appellant's allegations of CUE in a Board decision, the 
Court states that even though the VCAA is a reason to remand 
"many, many claims, ... it is not an excuse to remand all 
claims."  While the VCAA is potentially applicable to all 
pending claims, as held in Holliday v. Principi, 14 Vet.App. 
280 (2001), and where applicable prudence dictates that VA 
and not the Court decide in the first instance what impact 
the VCAA has upon a claim, where the VCAA can have no 
application as a matter of law the Court not only may, but 
must so hold.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

With regard to the Veteran's new and material claims, VA 
satisfied its duties to the Veteran in October 2006 letter 
and July 2008 letters.  Such letters collectively informed 
the Veteran of what constitutes "new" evidence and what 
constitutes "material" evidence, in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  With regard to his 
increased rating claims, VA satisfied its duties to the 
Veteran in VCAA letters issued in July 2006, October 2006, 
and May 2008.  Collectively, the VCAA letters notified the 
Veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Collectively, the VCAA letters have clearly advised the 
Veteran of the evidence necessary to substantiate his new and 
material and increased rating claims. 

In May 2008 and July 2008, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and effective date as it pertains to his 
new and material claims, and effective dates as it applies to 
his increased rating claims.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As will 
be discussed in detail below, since the Board concludes that 
the preponderance of the evidence is against a finding that 
new and material evidence has been received, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot.  Likewise, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to any increased ratings, any questions 
as to the appropriate effective date to be assigned are 
rendered moot. 

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the July 2006, October 2006, and May 2008 correspondences in 
light of the Federal Circuit's decision, the Board finds that 
the Veteran has received 38 U.S.C.A. § 5103(a) compliant 
notice as to his increased rating claims.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records from October 2000 to 
November 2003, VA medical records, Blanchfield Army Community 
Hospital medical records, and private medical records.  The 
Board notes that service treatment records are unavailable 
from the Veteran's first period of service, from January 1997 
to January 2000.  There is no prejudice, however, as the 
Veteran has specifically stated that he is claiming 
disabilities that were incurred during his second period of 
service.  There is otherwise no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in July 2006 and July 2008.  Collectively, the 
examination reports obtained are thorough and contain 
sufficient information to decide the increased rating issues 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Because the evidence does not establish competent evidence of 
a current cervical spine disability or that a cervical spine 
disability or headaches was incurred in or due to service or 
due to a service-connected disability, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Moreover, the statutory duty to assist the 
Veteran does not arise if the Veteran has not presented new 
and material evidence to reopen his claim.  Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Timely substantive appeal

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  

Where the claimant, or the claimant's representative, within 
the time specified in this chapter, files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such action 
does not resolve the disagreement either by granting the 
benefit sought or through withdrawal of the notice of 
disagreement, such agency shall prepare a statement of the 
case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of 
the case will be submitted to the claimant and to the 
claimant's representative, if there is one.  38 U.S.C.A. 
§ 7105(d)(3).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever time period 
ends later.  In the alternative, a substantive appeal may be 
filed within the extended time limits prescribed pursuant to 
a timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.  

In essence, the following sequence is required:  there must 
be a decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

On February 23, 2004, the RO issued a rating decision dated 
February 11, 2004, with an attached cover letter.  The rating 
decision addressed and granted entitlement to service 
connection for the following disabilities:  right and left 
wrist masses, assigning separate 10 percent evaluations; 
arthrosis of right foot, assigning a 10 percent evaluation; 
scar, residual shrapnel wound, right foot, assigning a 
noncompensable rating; gastroesophageal reflux disease 
(GERD), assigning a noncompensable rating.  The rating 
decision also addressed and denied entitlement to service 
connection for sleep disability, bilateral knee pain, and low 
back pain.  The RO enclosed a VA Form 4107 which explained 
the Veteran's right to appeal.

On June 29, 2004, the RO received handwritten correspondence 
from the Veteran which expressed disagreement with the 
ratings assigned to arthrosis of right foot and GERD, and 
expressed disagreement with the denial of service connection 
for sleep disorder, bilateral knee pain, and low back pain.  
Such correspondence was accepted by the RO as a notice of 
disagreement.  In July 2004 correspondence from the RO to the 
Veteran, the Veteran's notice of disagreement was 
acknowledged and he was informed that a statement of the case 
would follow.

In a May 2005 rating decision, the RO granted entitlement to 
service connection for disc degeneration, lumbar spine 
(claimed as low back disability), assigning a 20 percent 
disabling rating.  The grant of service connection for a low 
back disability constituted a full award of the benefit 
sought on appeal as to that issue.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

On May 16, 2005, in response to the notice of disagreement 
with the February 2004 rating decision, the RO issued a 
statement of the case with a cover letter which informed the 
Veteran that to complete his appeal he must file a formal 
appeal.  The RO enclosed a VA Form 9 which the Veteran was 
informed he could use to complete his appeal.  The RO also 
informed the Veteran that he must file his appeal with the RO 
within 60 days from the date of the letter or within the 
remainder of the one-year period from the date of the letter 
notifying him of the action that he had appealed.  The 
Veteran was also informed that if he needed more time to file 
his appeal, he could request more time before the time limit 
for filing his appeal expired.  Such statement of the case 
addressed the issues of entitlement to increased ratings for 
arthrosis of right foot and GERD, and entitlement to service 
connection for sleep disability and bilateral knee pain.

On August 15, 2005, the Veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents.

On January 9, 2006, the Veteran submitted a VA Form 9, in 
which he checked the box stating that he wanted to appeal all 
of the issues on the statement of the case.  He stated that 
his back and foot disabilities warranted higher ratings.  In 
handwritten correspondence attached to the VA Form 9, the 
Veteran stated that he had sent several appeals in the past 
ten months "and none of them have even been read for one 
reason or another."  He also stated that "[s]ometime around 
May, I received a letter that one of my appeals had been 
received, and was under review" and he called VA and was 
told that that his appeal had not been received."  He also 
stated that his most recent appeal was sent "sometime around 
September" along with a change of dependents form.  

In January 2006 correspondence from the RO to the Veteran, 
the Veteran was informed that his substantive appeal had not 
been timely filed.  

On March 7, 2006, the RO received a VA Form 9 which was dated 
by the Veteran on May 17, 2005.  The Veteran checked the box 
that stated that he had read the statement of the case and 
was appealing the issues pertaining to his back and right 
foot.  

As detailed, it is undisputed that a rating decision dated on 
February 11, 2004, was issued on February 23, 2004, to the 
Veteran.  In June 2004, the Veteran filed a timely notice of 
disagreement.  In May 2005, the RO issued a statement of the 
case with a notice letter informing the Veteran that to 
perfect his appeal, he would need to submit a substantive 
appeal within 60 days.  A VA Form 9 was received from the 
Veteran in January 2006 and March 2006.  

It is clear from the record that neither of the VA Form 9s 
constitutes a timely substantive appeal as to the February 
2004 rating decision.  As the May 2005 statement of the case 
was issued over a year after issuance of the February 2004 
rating decision, the Veteran had 60 days to file a 
substantive appeal to perfect his appeal of the rating 
decision, until July 15, 2005.  The January 1996 VA Form 9 is 
outside the 60 day window as prescribed in 38 U.S.C.A. 
§ 7105(d)(3), and the March 1996 VA Form 9 is also outside 
the 60 day window.  The Board recognizes that the Veteran 
purportedly dated the VA Form 9 on May 17, 2005, one day 
after the statement of the case was issued; however, such VA 
Form 9 was not date-stamped as received by VA until March 7, 
2006.  The Board also notes that such VA Form 9, if timely 
received, would have only pertained to the rating assigned to 
the right foot, as service connection had been granted for 
the low back in a May 2005 rating decision and such issue was 
not contained in the May 2005 statement of the case.  In any 
event, such VA Form 9 was not timely received by VA.

The Veteran contends in his statements of record and 
testimony that the RO lost his appeal.  The Court has ruled 
that there is a "presumption of regularity" under which it 
is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  While Ashley dealt with regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  Under Mindenhall there is a 
presumption of regularity of the administrative process when 
there is a lack of clear evidence to the contrary.  The Board 
presumes that if a substantive appeal had been mailed by the 
Veteran prior to July 15, 2005, that it would have been 
received and date-stamped by VA.  However, in this case, a VA 
Form 9 was not received by VA within the 60 day window.  

The Board also notes that there is no indication that the 
Veteran requested an extension of time to file his 
substantive appeal.  38 C.F.R. § 20.303.  Likewise, neither 
the Veteran nor his representative submitted any written 
statement prior to the expiration of the appeal period which 
could be interpreted as a substantive appeal.  The Board 
acknowledges that in August 2005 the Veteran submitted a VA 
Form 21-686c, pertaining to dependent status; however, such 
documentation would also not been considered timely filed and 
could not be interpreted as a substantive appeal.

In sum, because the Veteran was clearly notified of the 
February 2004 rating decision, and because he thereafter 
failed to submit a substantive appeal within the applicable 
appeal period, the Board finds that it has no jurisdiction 
over the findings in the February 11, 2004 rating decision.  
38 U.S.C.A. § 7105.

New & Material Evidence

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claims of service 
connection for neck pain and headaches was received in June 
2006, and the regulation applicable to his appeal defines new 
and material evidence as existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In June 2004, the Veteran filed an informal claim of service 
connection for neck pains and headaches, which was denied in 
a March 2005 rating decision.  Such rating decision was 
issued to the Veteran in April 2005.  The Veteran did not 
file a notice of disagreement, thus the RO decision is final.  
38 U.S.C.A. § 7105.  

Evidence on file at the time of the March 2005 rating 
decision consisted of service treatment records, post-service 
medical records from Blanchfield Community Army Hospital, a 
May 2004 clinical record from David M. Allen, D.C., and a 
September 2004 VA examination report.  

On an October 2000 Report of Medical Examination conducted 
for enlistment purposes, the Veteran's 'spine, other 
musculoskeletal,' 'head, face, neck and scalp' and 'sinuses' 
were clinically evaluated as normal.  On an October 2000 
Report of Medical History completed by the Veteran, he 
checked the 'No' box for 'frequent or severe headaches.'  
Service treatment records for the Veteran's period of service 
from October 2000 to November 2003 do not reflect any 
complaints or treatment for neck pain or headaches.  A May 
2003 Post Deployment Medical Assessment reflects that the 
Veteran checked the 'Yes' boxes for 'recurrent neck or back 
pain or any back problems' and 'frequent or severe 
headaches.'  Under 'Deployment Concerns,' he reported chronic 
back pain for 2 years, but did not report any neck pain.  He 
also reported that he has dehydration headaches.  On an 
October 2003 Report of Medical Examination conducted for 
separation purposes, the Veteran's 'spine, other 
musculoskeletal,' 'head, face, neck and scalp' and 'sinuses' 
were clinically evaluated as normal.  Under 'Summary of 
Defects and Diagnoses' headache syndrome was reflected but 
there was no notation of neck pain.  On a Report of Medical 
History completed by the Veteran in October 2003 for 
separation purposes, he checked the 'Yes' box for 'frequent 
or severe headache' and as an explanation stated that he 
"suspected dehydration/migraines since 12/01."  He listed 
multiple maladies but did not report any neck pain.  

A January 2004 clinical record from Blanchfield reflects 
complaints of neck pain for 4 to 5 months and an assessment 
of neck pain.  A January 2004 clinical record dated two days 
later reflects that the Veteran sought treatment for neck 
pain.  He complained of neck pain 3 months prior.  He 
reported neck pain when sneezing.  He denied an injury.  The 
assessment was neck strain.  A March 2004 clinical record 
reflects that the Veteran sought treatment for a possible 
pinched nerve in the neck.  He complained of neck pain for 
the prior month and reported a tight feeling on the right 
side of the neck.  He denied any trauma.  There was no 
numbness or tingling.  The pain was noted to be a transient 
aching type feeling that is nonradiating.  He also reported 
that this occurred twice about 4 to 5 months prior.  The 
assessment was cervical neck strain/spasm.  

The May 2004 clinical record reflects that the Veteran 
complained of lower neck pain which affects both sides of his 
neck and is accompanied by stiffness.  The pain is described 
as a sharp or jabbing sensation.  The intensity is described 
as moderate.  The Veteran estimated that he has had neck pain 
less than one time a day on average since the date of onset.  
The neck pain is staying about the same as time goes on.  He 
reported a headache one time a day on average since the date 
of onset.  The severity of the headaches is staying about the 
same as time goes on.  He described the intensity as moderate 
to severe.  On objective testing, a cervical compression 
test, a cervical distraction test, a Soto-Hall test, and 
Valsalva's maneuver were negative.  The right cervical 
paraspinal region was determined to have mild spasm of the 
underlying musculature from C1 to C7 and mild tenderness from 
C1 to C7.  The left cervical paraspinal region was determined 
to have mild spasm of the underlying musculature from C1 to 
C7.  Motion palpation indicated that C5 and C6 vertebral 
levels moved in an aberrant fashion when the Veteran was in a 
relaxed posture.  On radiographic analysis, the cervical 
curve was within normal limits.  The examiner diagnosed 
migraines and diagnosed conditions related to the low back 
but did not render a diagnosis pertaining to the 
neck/cervical spine.

In September 2004, the Veteran underwent a VA examination.  
He reported cervical spine pain but denied any specific 
injury.  He reported that if he coughs really hard or moves 
his neck in an abnormal way, he will get a sharp pain.  He 
denied any radiation to his arm, numbness, tingling, 
weakness, and denied dropping items.  He also reported 
recurrent headaches.  He reported that he gets migraine 
headaches that are above his right eye once a month.  He 
takes no abortive or prophylactic therapy for this.  He also 
has been getting daily headaches that are diffuse and 
throughout his entire head.  He takes Excedrin Migraine for 
this problem.  Physical examination of the cervical spine was 
normal.  The examiner diagnosed cervical spine pain, not 
otherwise specified, and headaches.

Based on the above evidence which was of record, the RO 
denied the Veteran's claims in the March 2005 rating 
decision.  The basis of the denial of service connection for 
neck pain was that the Veteran had failed to provide medical 
evidence of a neck disability, and the medical evidence only 
showed neck pain which is not considered a disability for VA 
purposes.  The basis of the denial of service connection for 
headaches was that migraine headaches were not incurred in 
nor were they due to service.  

In support of his claim to reopen, VA outpatient treatment 
records dated 2006-2008 were associated with the claims 
folder.  A June 2006 entry reflects a clinical history of 
migraines and tension headaches, and a CT of the brain 
without contrast was conducted which was normal.  A July 2007 
VA outpatient treatment record reflects complaints of neck 
pain but no diagnosis is reflected.  Otherwise, VA outpatient 
treatment records do not reflect any complaints, treatment, 
or diagnoses pertaining to the neck and headaches.  The 
Veteran underwent chiropractic treatment with Dr. Allen in 
October 2007, January 2008, and February 2008.  Such records 
reflect diagnoses of cervicalgia and segmental dysfunction, 
cervical.  In July 2008, the Veteran underwent a VA 
examination of the lumbar and cervical spine.  A cervical 
spine x-ray examination was negative.  The examiner diagnosed 
cervicalgia and stated that the problem associated with the 
diagnosis was neck pain.  A July 2008 lay statement from a 
fellow soldier, K.A.P., stated that before deployments the 
Veteran went to sick call several times for neck and back 
pain.  He was only treated with Motrin and claimed that the 
reason for the problems were never investigated or further 
treated.  As these problems progressed untreated, the Veteran 
began to develop headaches that he felt were associated with 
his neck.  K.A.P. stated that he personally witnessed these 
symptoms progress during the Veteran's deployment.  At the 
Board hearing, the Veteran testified that he experienced pain 
in his neck and headaches while serving as an infantryman.  
He testified that he believes his headaches are due to his 
neck pain.  He testified that he attempted to seek treatment 
but only Motrin was prescribed.  He stated that he sought 
emergency room treatment in November 2003 but no x-ray was 
conducted.

With regard to the Veteran's claim to reopen entitlement to 
service connection for neck pain, the basis of the prior RO 
denial was that there was no chronic diagnosis pertaining to 
the neck or cervical spine.  The evidence received in support 
of his claim to reopen is new but is not material, as it does 
not reflect a diagnosis of a neck or cervical spine 
disability.  The medical evidence continues to reflect 
complaints of pain but otherwise does not reflect a chronic 
disability pertaining to the neck.  The Board acknowledges 
the diagnosis of cervicalgia reflected in chiropractic 
records and the July 2008 VA examination report; however, 
such term is simply another way of describing neck pain.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
light of the fact that the Veteran has failed to submit 
medical evidence of a current disability pertaining to the 
neck, an essential element in establishing service 
connection, the Board concludes that the Veteran has not 
submitted new and material evidence that raises a reasonable 
possibility of substantiating the claim.  Thus, the claim of 
service connection for neck pain does not warrant a reopening 
and the claim remains denied.

With regard to the Veteran's claim to reopen entitlement to 
service connection for headaches, at the time of the original 
RO decision the evidence reflected subjective complaints and 
a diagnosis of headaches based on such subjective complaints.  
But the evidence did not show that such headaches were 
etiologically due to service.  The new medical evidence 
continues to show complaints of headaches; however, such 
evidence is not material, because it does not pertain to 
whether the Veteran has a currently diagnosed headache 
disability that may be related to service.  There has been no 
competent medical evidence of record linking the Veteran's 
headaches to service.  Thus, the additional records do not 
provide an unestablished fact necessary to substantiate the 
claim, nor do they raise a reasonable possibility of 
substantiating the claim.  Records showing treatment years 
after service which do not link the post- service disorder to 
service in any way are not considered new and material 
evidence.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The Board acknowledges the Veteran's testimony and the lay 
statement from the fellow soldier.  However, as laypersons, 
neither the Veteran nor the fellow soldier is competent to 
render medical opinions as to a current disability or 
causation.  What is necessary to reopen the Veteran's claim 
of service connection for neck pain is a current disability 
and what is necessary to reopen the Veteran's claim of 
service connection for headaches is medical evidence 
suggesting a link between the claimed disability and the 
Veteran's service.  Should the Veteran obtain such medical 
evidence in the future, he may submit such evidence and 
request that his claims be reopened.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claims to reopen are not new and material, and does 
not serve to reopen the claims of service connection for neck 
pain and headaches.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of the claims are 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  
Because the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Lumbar spine

Lumbosacral or cervical strain is evaluated under DC 5237.  
Degenerative arthritis of the spine is evaluated under 
DC 5242.  Intervertebral disc syndrome is evaluated under 
DC 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that 
degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003.

The Veteran's disability is rated under DC 5243 pertaining to 
intervertebral disc syndrome of the spine.  

In consideration of the general rating criteria for diseases 
of the spine, a disability rating in excess of 20 percent is 
not warranted based on review of the evidence of record.  On 
examination in July 2006, forward flexion was to 70 degrees, 
extension was to 20 degrees, bilateral lateral flexion was to 
20 degrees, and bilateral rotation was to 20 degrees.  There 
was pain throughout motion but there was no additional 
limitation of motion due to repetitive motion.  Active and 
passive range of motion were the same.  On examination in 
July 2008, both active and passive flexion was to 80 degrees 
with pain at 60 degrees.  There was pain on motion and after 
repetitive use but no additional loss of motion on repetitive 
use.  In light of these objective findings, the Board finds 
that the 20 percent rating assigned is appropriate under the 
rating criteria.  A 40 percent rating is not warranted, as 
range of motion testing does not reflect forward flexion of 
the thoracolumbar spine 30 degrees or less, even in 
consideration of repetitive motion.  As such, based on the 
objective findings of record, the Veteran's disability does 
not meet the criteria for a disability rating in excess of 20 
percent.

With regard to the criteria for rating intervertebral disc 
syndrome there have been no findings of spasms or 
neurological symptoms such as bowel or bladder impairment.  
Both the July 2006 and July 2008 VA examination reports 
specifically reflect that there is no history of bowel or 
bladder impairment, and reflect no objective findings of 
spasm.  At the July 2006 VA examination, the Veteran denied 
any radiation of pain, but at the July 2008 VA examination 
the Veteran reported radiation of pain down his thighs which 
he described as burning.  Sensory and reflex examinations, 
however, were normal.  Likewise, the examiner did not 
diagnose radiculopathy and the medical evidence of record 
does not otherwise reflect objective findings of 
radiculopathy or sciatica.  There is also no evidence that 
the Veteran has incapacitating episodes of at least 4 weeks 
but less than 6 weeks.  At the July 2008 VA examination, the 
Veteran reported severe weekly flare-ups lasting hours which 
require him to lay down; however, the evidence of record does 
not reflect incapacitating episodes lasting 4 weeks.  As 
detailed, on examination in June 2007, the Veteran denied any 
incapacitating episodes.  Thus, a disability rating in excess 
of 20 percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

The regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Initially, the Board notes that on 
both examinations pain was the main symptom on range of 
motion testing, and there was no further limitation due to 
repetitive motion.  The July 2006 VA examination report 
reflects pain throughout range of motion and a mild effect on 
usual daily activities.  The July 2008 VA examiner opined 
that the Veteran's disability has a moderate effect on 
chores, shopping, and recreation, with a severe effect on 
exercise and sports.  While acknowledging such pain and 
functional loss, such symptomatology has been considered in 
assigning the 20 percent disability rating.  The 20 percent 
disability rating adequately compensates him for any pain and 
functional loss.  

Arthrosis of right foot

Service treatment records reflect that the Veteran sustained 
a fragment wound to the right foot due to a grenade.  The 
Veteran's arthrosis of right foot is rated pursuant to 
Diagnostic Code 5310, Muscle Group X, concerning the plantar 
and dorsal intrinsic muscles of the foot.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312).  For muscle group injuries in 
different anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be separately rated 
and the ratings combined.  38 C.F.R. § 4.55(f).

The muscles of Group X involve the movements of the forefoot 
and toes, and propulsion thrust in walking.  Intrinsic 
muscles of the foot:  Plantar:  (1) Flexor digitorum brevis; 
(2) abductor hallucis; (3) abductor digiti minimi; (4) 
quadratus plantae; (5) lumbricales; (6) flexor hallucis 
brevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; (9) dorsal and plantar interossei.  Other important 
plantar structures:  Plantar aponeurosis, long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneus longus, and the long flexors of great and little 
toes.  38 C.F.R. § 4.73, Diagnostic Code 5310.  For plantar 
muscles, a 10 percent evaluation is assigned in moderate 
cases, a 20 percent evaluation in moderately severe cases, 
and a 30 percent evaluation in severe cases.  For dorsal 
muscles, a 10 percent evaluation is assigned in moderate and 
moderately severe cases, while a 20 percent evaluation is 
warranted in severe cases.

Objective findings which support a moderate disability rating 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2)(iii).

Objective findings which support a moderately severe 
disability rating include entrance or exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3)(iii).

Moderately severe muscle disability is consistent with a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, and service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, and a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  38 C.F.R. § 4.56 (d).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56 (c).

A July 2006 VA examination report reflects the Veteran's 
report that since the shrapnel injury debridement, he is 
doing well, there is no effect on range of motion, and he 
experiences occasional pain on walking.  He experiences pain 
while walking and standing and is able to stand 3 to 8 hours 
with only short rest periods.  There was no objective medical 
evidence of painful motion, swelling, instability, weakness, 
and abnormal weight bearing.  There was objective evidence of 
mild tenderness to palpation over the medical aspect of right 
foot.  There were no findings of skin or vascular foot 
abnormality, and no evidence of malunion or nonunion of the 
tarsal or metatarsal bones.  An x-ray examination showed no 
fractures or residual shrapnel.  The examiner diagnosed right 
foot arthrosis and opined that such disability has a mild 
effect on daily activities.  

A July 2008 VA examination report reflects reports of pain 
and stiffness while standing, walking and at rest in the 
medial foot.  He denied any swelling, heat, fatigability, 
lack of endurance, or redness.  He reported weakness while 
standing and walking in the medial foot.  He denied any 
flare-ups of foot joint disease.  He is able to stand for up 
to one hour and able to walk 1 to 3 miles.  On examination, 
there was painful forefoot motion and tenderness in the 
medial midfoot.  There was objective evidence of weakness in 
the great toe flexion.  There was no evidence of swelling, 
abnormal weight bearing, skin or vascular foot abnormality, 
malunion or nonunion of the tarsal or metatarsal bones, 
muscle atrophy, or deformity.  On x-ray examination of the 
right foot, there were small metallic fragments from probable 
old ballistic injury adjacent to the navicular bone.  There 
was no subluxation or other bony abnormality identified.  
There were no arthritic findings.  The impression was old 
metallic foreign bodies without evidence for additional acute 
osseous abnormality.  The examiner deemed the findings a 
minor abnormality.  The examiner diagnosed arthrosis forefoot 
secondary to shrapnel injury.  The examiner stated that the 
Veteran had decreased mobility, lack of stamina, decreased 
strength, and lower extremity pain.  

With respect to the rating criteria, the clinical evidence 
does not show symptoms representative of a moderately severe 
injury, such as indications of track of missile through one 
or more muscle groups, indications of loss of deep fascia or 
muscle substance associated with the injury, or loss of 
normal firm resistance of muscles compared with sound side.  
As detailed, the July 2008 examiner found no muscle atrophy 
of the foot.  There have been no objective findings of nerve, 
tendon, or bone damage residual, and no muscle herniation or 
loss of deep fascia or muscle substance.  

In addition, the Board notes that the history of the 
Veteran's wound does not indicate a through and through or 
deep penetrating wound.  While debridement was apparently 
performed during service, there is no evidence of prolonged 
infection, or sloughing of soft parts, or intermuscular 
scarring.  Service department records do not show 
hospitalization for a prolonged period for treatment of the 
wound.  Post- operatively, there were no difficulties and the 
Veteran remained afebrile.

While acknowledging the Veteran's complaints of pain, 
stiffness and weakness, and objective findings of forefoot 
motion and tenderness of the medial midfoot, all of these 
findings indicate a current disability that is more aptly 
described as moderate than as moderately severe, thus 
supporting the current 10 percent evaluation.

Left wrist

Service treatment records reflect that the Veteran had a 3 to 
4 millimeter firm, nodular densities on the dorsal aspect of 
the left wrist that was tender, which was determined to be a 
probable ganglion cyst.  The Veteran's left wrist mass, 
probable ganglion cyst is rated 10 percent disabling in 
consideration of Diagnostic Code 5015, for benign new growths 
of the bones.  This rating code instructs to rate on 
limitation of motion of the affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015.

Under Diagnostic Code 5215, limitation of the wrist, a 10 
percent evaluation is warranted for palmar flexion limited in 
line with forearm, or where dorsiflexion is less than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 
percent rating is assignable for a scar that is superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars may also be rated based on any limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

At a July 2006 VA examination, the Veteran complained that 
his wrist "hurts" when he moves his wrist or lifts heavy 
objects.  In July 2006, the Veteran underwent surgery of 
removal of left ganglion cyst.  The main symptoms associated 
with his wrist was pain.  Range of motion was 0 to 30 
dorsiflexion, 0 to 30 palmar flexion, 0 to 20 radial 
deviation, and 0 to 20 ulnar deviation.  Active and passive 
range of motion findings were the same.  There was additional 
limitation of motion on repetitive motion.  There was pain 
throughout range of motion.  Range of motion was unusually 
limited because he had undergone surgery two weeks prior.  
There was no loss of bone or part of a bone, no inflammatory 
arthritis, and no ankylosis.  The diagnosis was ganglion 
cysts of the wrist.  The examiner opined that such disability 
has a mild effect on his daily activities.

On VA examination in July 2008, the Veteran reported no 
improvement since the July 2006 resection.  He reported pain 
in the dorsal wrist.  The examiner noted that there was a 
longitudinal scar 1 centimeter in length over his dorsal 
wrist.  There was a palpable mass on the dorsal wrist which 
was painful with palmar flexion.  An x-ray examination of the 
left wrist was normal.  The diagnosis was left dorsal wrist 
ganglion cyst.  

Upon review of the VA examination reports, additional medical 
evidence of record, and statements and testimony of the 
Veteran, the Board finds that a disability rating in excess 
of 10 percent is not warranted for the Veteran's wrist 
disability.  
Initially, the Board notes that the Veteran is currently in 
receipt of the highest rating available under Diagnostic Code 
5215.  Therefore, a higher rating is not available under that 
provision.

Additionally, while higher ratings for wrist disabilities are 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, that 
provision requires the presence of ankylosis, which has not 
been diagnosed in this case.  

Further, although there are other diagnostic codes that 
potentially relate to impairment of the wrist, after 
reviewing these provisions, the Board can find no basis upon 
which to assign an increased rating for the Veteran's left 
wrist disability.  

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination and 
pain.  DeLuca, 8 Vet. App. at 206-07.  The Board acknowledges 
the examination reports which reflect complaints of pain in 
the wrist.  However, because the Veteran is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider 38 C.F.R. §§ 4.40 and 4.45.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  In any event, the 
Veteran's pain has been taken into consideration in awarding 
a disability evaluation of 10 percent.  An additional 
"symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

Extra-Schedular Consideration

In the Board's adjudication of the Veteran's increased 
ratings claims, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
Veteran.  In this case, the Veteran has alleged that his 
service-connected disabilities adversely affect his ability 
to obtain and maintain employment.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director of Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disabilities at issue.  There has 
been no objective evidence that the service-connected 
disabilities interfere with employment more than is 
contemplated by the current evaluations.  The record shows 
that the Veteran has been employed in the same position for 
several years.  The Board acknowledges the Veteran's report 
at the July 2008 VA examination that he has missed 
approximately 3 weeks of work due to his service-connected 
disabilities.  The Board also acknowledges the examiner's 
opinion that his disabilities do have an impact on 
occupational activities such as decreased mobility, lack of 
stamina, and decreased strength.  VA's General Counsel has 
noted "mere assertions or evidence that a disability 
interferes with employment" is not enough to warrant extra-
schedular consideration.  Rather, consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by 
the Veteran would, in that average case, produce impairment 
of earning capacity beyond that reflected in the rating 
schedule or where evidence shows that the Veteran's service-
connected disabilities affect employability in ways not 
contemplated by the rating schedule.  See VA O.G.C. Prec. Op. 
No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Per the 
Veteran, he works in a full-time capacity as a pizza 
deliveryman.  Thus, the evidence does not warrant an 
extraschedular rating due to interference with employability.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to his disabilities.  
Accordingly, the Board finds that the impairment resulting 
from the Veteran's service-connected disabilities are 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.




ORDER

The appeal of the February 11, 2004, rating decision is 
untimely.  

As new and material evidence has not been received to reopen 
claims of service connection for neck pain and headaches, the 
appeal is denied.

Entitlement to an increased evaluation for lumbar spine disc 
degeneration, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an increased evaluation for arthrosis of right 
foot, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for left wrist mass, 
probable ganglion cyst, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


